                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                      Case No. 15-cr-40046-JPG

 ANTOINE B. SHAW,

                Defendant.

                                MEMORANDUM AND ORDER
       This matter comes before the Court on defendant Antoine B. Shaw’s motion for a
reduction of his sentence (Doc. 301). He cites no legal authority for a reduction. Instead, he
asks the Court to reduce his sentence because of his accomplishments and self-improvements
since he has been incarcerated. While the Court is pleased that Shaw has made such personal
progress in prison, it does not have jurisdiction to reduce his sentence of imprisonment. Federal
law provides, “The court may not modify a term of imprisonment once it has been imposed”
except in certain circumstances that do not apply in this case. 18 U.S.C. § 3582(c). Indeed,
“[o]nce a district court enters a final judgment (which in a criminal case means the sentence) it
lacks jurisdiction to continue hearing related issues, except to the extent authorized by statute or
rule.” United States v. Campbell, 324 F.3d 497, 500 (7th Cir. 2003) (Easterbrook, J.,
concurring). Shaw has cited no statute or rule – and the Court cannot independently locate one –
under which the Court can reduce his sentence following entry of final judgment. For this
reason, the Court DISMISSES Shaw’s motion for a reduction (Doc. 301).
       The Court notes, however, that Shaw’s accomplishments in prison are the kinds of things
the Court may consider when deciding whether to reduce the length of a term of supervised
release after a defendant has served his term of imprisonment and begins serving his term of
supervised release. The Court hopes Shaw will continue on his path of improvement and will
request a reduction in the term of his supervised release at the appropriate time.
IT IS SO ORDERED.
DATED: May 30, 2019


                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      DISTRICT JUDGE
